Citation Nr: 1826092	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  13-15 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for acid reflux.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Santiago, Counsel


REMAND

The Veteran served on active duty from November 1999 to November3, 2005.  He had additional service from November 4, 2005 to September 2008.

In an April 2013 decision, it was determined that the Veteran's character of service from November 1999 to November 3, 2005 was considered honorable.  However, it was also determined that the Veteran's character of service from November 4, 2005 to September 2008 was considered dishonorable, and as such, a bar to VA benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2017, the Board remanded the appeal for the scheduling of a Board video conference hearing before the undersigned Veterans Law Judge (VLJ).  The Veteran withdrew his request for such hearing in a written statement received in March 2018.  See 38 C.F.R. § 20.704(e).

Although the VLJ was verbally informed that the Veteran was withdrawing the appeal as well, and despite an April 2018 letter by the RO noting the withdrawal, the Board finds that the March 2018 statement reflects only that the Board hearing request was withdrawn and not the appeal.  There is not sufficient documentation of a withdrawn appeal in the claims file.  Thus, the Board considers the appeal as active.

As the Board noted in the March 2017 remand, although an April 2013 statement of the case addressed the issue of entitlement to service connection for hearing loss, in his May 2013 VA Form 9, the Veteran specifically limited his substantive appeal to the two issues listed on the title page of this remand.  Thus, the issue of entitlement to service connection for bilateral hearing loss is not currently before the Board.

Regarding the acid reflux issue, the Veteran contends in a January 2011 notice of disagreement that his acid reflux started in Ranger School due to Motrin over-medication.  Furthermore, the Board notes that the Veteran's service treatment records (STRs) include a medical record dated December 16, 2003, documenting that the Veteran had been taking Motrin 800 mg and acid reflux medication.

While the Veteran was afforded a November 2008 VA examination addressing the esophagus/heartburn, the examiner noted that the Veteran's claims file was not reviewed.  Therefore, the Board finds that the Veteran should be afforded another VA examination on remand, to include consideration of the Veteran's claims file and STRs and the Veteran's theories regarding the onset of his acid reflux.

Turning to the left ankle issue, the Veteran was afforded VA examinations in November 2008, December 2009, and September 2012.  The September 2012 examiner reported that the Veteran complained of a worsening of his service-connected left ankle disability, to include flare-ups.  The Board finds that a remand is warranted per the decisions of Correia v. McDonald, 28 Vet. App. 158 (2016) (instructing that VA orthopedic examinations should include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing (if applicable) and, if possible, with the range of the opposite undamaged joint) and Sharp v. Shulkin, 29 Vet. App. 26 (2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups).

Ongoing VA medical records should also be requested.

Accordingly, the case is REMANDED for the following actions:

1.  Request updated VA treatment records.

2.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of his acid reflux with an opinion on whether such disability at least as likely as not (50 percent or greater probability) had its onset during, or is etiologically related to, the Veteran's military service; and to include consideration of the Veteran's contention that his acid reflux started in Ranger School due to Motrin over-medication.

3.  Also, schedule the Veteran for a VA examination to determine the current severity of the Veteran's service-connected left ankle disability, to include specific findings regarding pain on range of motion testing and estimation of functional loss, per Correia and Sharp.

After reviewing the Veteran's claims file and eliciting the history of the Veteran's symptoms, to include any symptoms and functional impact that he experiences during flare-ups of this disability, the examiner should conduct a relevant clinical examination.  Specifically, the Veteran should be tested for pain in both weight-bearing and nonweight-bearing, and on both active and passive motion.  If such testing cannot be performed, then the examiner should explain why.

If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports.  If such estimate cannot be provided, then the examiner should explain why.

4.  Finally, readjudicate the appeal.  If the benefits sought are not granted in full, then furnish the Veteran and his representative with a supplemental statement of the case and give them an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

